 1                              UNITED STATES DISTRICT COURT
 2
                                      DISTRICT OF NEVADA
 3

 4
     U.S. BANK TRUST, N.A., AS TRUSTEE      ) Case No.: 2:18-CV-02008-RCJ-CWH
 5   FOR LSF9 MASTER PARTICIPATION          )
                                            ) ORDER
     TRUST,                                 )
 6
                                            )
 7                 Plaintiff,               )
                                            )
 8   vs.                                    )
                                            )
 9                                          )
     CARLOS MIRANDA, an individual, et al., )
10                                          )
                   Defendants.              )
11                                          )

12

13          The parties filed a Joint Notice of Settlement (ECF No. 44) and request to vacate
14
     all upcoming hearings and briefing deadlines. Accordingly,
15
            IT IS HEREBY ORDERED that the Motion Hearing currently set for 09:30 A.M.,
16
     Monday, August 5, 2019, in Las Vegas Courtroom 4B is VACATED.
17

18          IT IS FURTHER ORDERED that Motions (ECF No. 15 and 16) are DENIED

19   without prejudice to refiling.
20
            IT IS FURTHER ORDERED that the parties shall submit a Stipulation for
21
     Dismissal on or before Friday, November 1, 2019.
22

23          IT IS SO ORDERED.

24                                     DATED: This 2nd day of August, 2019.
25

26

27                                               ROBERT C. JONES
                                                 Senior District Judge
28
